Citation Nr: 1730547	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-34 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Entitlement to reimbursement for non-VA hospitalization provided on March 4-6, 2007 at Porter Hospital in Denver, Colorado under the Millennium Health and Benefits Act, § 1725.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by the Network Authorization and Payment Center in Fort Harrison, Montana which denied reimbursement of payments for private medical treatment hospitalization provided on March 4-6, 2007 at Porter Hospital in Denver, Colorado.


FINDING OF FACT

The Veteran submitted a written statement received on June 29, 2017 expressing an intent to withdraw his appeal of the issue of entitlement to reimbursement for non-VA hospitalization provided on March 4-6, 2007 at Porter Hospital in Denver, Colorado under the Millennium Health and Benefits Act, § 1725.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to reimbursement for non-VA hospitalization provided on March 4-6, 2007 at Porter Hospital in Denver, Colorado under the Millennium Health and Benefits Act, § 1725, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

In this case, the Veteran submitted a written statement containing his name and Social Security number, as well as his claim number and docket number for this appeal that was received by the RO and entered into the claims file on June 29, 2017.  This statement stated the following. "To whom it may concern, I am writing to end and resolve a case that has been on bile since August 4, 2010.  The reason is the issue has been dropped off the books and is no longer an issue."

Based on this statement, the Board finds that the Veteran has withdrawn the appeal concerning the above-noted issue, and there remain no allegations of errors of fact or law for appellate consideration on these claims.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c). Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


